               Case
                  Case
                    1:17-cv-00001-NRB
                       18-2181, Document
                                      Document
                                         38, 10/17/2018,
                                                 54 Filed2412555,
                                                           10/17/18Page1
                                                                     Pageof11of 1
                                                                                                N.Y.S.D. Case #
                                                                                                17-cv-001(NRB)

                                UNITED STATES COURT OF APPEALS
                                              FOR THE
                                         SECOND CIRCUIT
                            ____________________________________________

               At a Stated Term of the United States Court of Appeals for the Second Circuit, held at
      the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on
      the 17th day of October, two thousand and eighteen,

      ____________________________________

      Treasure Chest Themed Value Mail, Inc.,                          ORDER
                                                                       Docket No. 18-2181
      lllllllllllllllllllllPlaintiff-Counter-Defendant-Appellee,

      v.

      David Morris International, Inc.,
                                                                                              Oct 17 2018
      lllllllllllllllllllllDefendant-Counter-Claimant-Appellant.
      _______________________________________

             The parties in the above-referenced case have filed a stipulation withdrawing this appeal
      pursuant to Local Rule 42.1.

             The stipulation is hereby "So Ordered".




                                                                   For The Court:
                                                                   Catherine O'Hagan Wolfe,
                                                                   Clerk of Court




CERTIFIED COPY ISSUED ON 10/17/2018
